ORDER
PER CURIAM.
Plaintiff, the personal representative of Edmond Bier, brought an action against defendant for bodily injuries allegedly sustained by Bier in an automobile accident. Plaintiff appeals from the trial court’s directed verdict for defendant following opening statement, after giving plaintiff the opportunity to supplement the statement.
We have reviewed the record on appeal and find no error of law appears. An opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).